) ) ) ORDER ) )
Upon consideration of defendant’s Motion to Reconsider the Denial of Writs of Certiorari and Mandamus by order of this Court on 23 July 1999, it appearing to the Court that defendant’s Motion to Reconsider should be allowed, the Court, pursuant to Rule 2 of the North Carolina Rules of Appellate Procedure, suspends the requirements of the Rules of Appellate Procedure and hereby allows the Motion for Reconsideration.
Further, upon the Court’s reconsideration of defendant’s Petition for Writ of Certiorari and Writ of Mandamus, filed 7 October 1998, it appears to the Court (i) that on 21 June 1996, the effective date of N.C.G.S. § 15A-1415(f), defendant had pending in this Court a Petition for Writ of Certiorari to review the trial court’s denial of defendant’s first Motion for Appropriate Relief and filed in this Court on 24 June 1996 a Motion to Remand to the Superior Court for discovery pursuant to N.C.G.S. § 15A-1415(f); (ii) that this Court on 31 July 1996 denied defendant’s Petition for Writ of Certiorari and Motion to Remand; (iii) that on 20 February 1997 defendant filed in this Court a Petition for Writ of Certiorari to review the trial court’s 27 January 1997 order denying defendant’s second Motion for Appropriate Relief; (iv) that on this Court’s 10 July 1998 remand of defendant’s case to the Superior Court for reconsideration of its order in light of this Court’s decisions in State v. Bates, 348 N.C. 29, 497 S.E.2d 276 (1998), and State v. McHone, 348 N.C. 254, 499 S.E.2d 761 (1998), the trial court found that “[following denial of defendant’s first Petition for Writ of Certiorari to the North Carolina Supreme Court, defendant filed his [Petition for] Writ of Habeas Corpus in federal district court [, and a]s part of the federal action, defendant sought and received discovery”; and (v) that the trial court, upon reconsideration of its 22 January 1997 order denying defendant’s second Motion for Appropriate Relief reaffirmed its order in its entirety.
Based on the foregoing and our reconsideration of defendant’s Petition for Writ of Certiorari and Writ of Mandamus and the State’s *823response thereto, the Court concludes that under this Court’s decision in State v. Green, 350 N.C. 400, 514 S.E.2d 724 (1999), defendant would be entitled to discovery pursuant to N.C.G.S. § 15A-1415(f); that defendant, having requested and received discovery in his federal habeas proceeding, the denial of defendant’s discovery request by the trial court was harmless beyond a reasonable doubt; and that defendant has shown no basis meriting this Court’s issuance of a Writ of Mandamus or a Writ of Certiorari to review the trial court’s 27 January 1997 or 16 September 1998 orders denying defendant’s second Motion for Appropriate Relief, Motion for Discovery, and Motion for Appointment of Counsel.
NOW, THEREFORE, IT IS ORDERED that defendant’s Motion for Reconsideration, filed 29 July 1999 is allowed and, after reconsideration, defendant’s 7 October 1998 Petition for Writ of Certiorari and Mandamus is again denied.
By order of the Court in Conference, this 19th day of August,' 1999.
George L. Wainwright, Jr.
For the Court